Citation Nr: 9931777	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-52 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for a 
left thigh muscle disability from a gunshot wound.

2.  Entitlement to an increase in a 30 percent rating for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 RO decision which 
denied an increase in a 30 percent rating for residuals of a 
gunshot wound (GSW) of the left femur.  In a June 1997 
decision, the RO characterized this condition as involving 
two disabilities, and assigned two separate ratings, as 
follows:  a left thigh muscle disability from the GSW, rated 
30 percent; and a left knee disability, rated 30 percent.  A 
January 1999 RO decision increased the left thigh muscle 
disability rating to 40 percent.  In August 1999, the RO 
certified the issues for appellate review as being 
entitlement to increased ratings for the left thigh muscle 
disability (currently rated 40 percent) and the left knee 
disability (currently rated 30 percent).


REMAND

On February 16, 1999, the RO sent the veteran a letter which 
told him of recent rating action which increased the left 
thigh muscle disability rating to 40 percent, and which 
granted an earlier effective date for a total disability 
compensation rating based on individual unemployability (TDIU 
rating).  Also on February 16, 1999, the RO sent the veteran 
a supplemental statement of the case on the issues of 
entitlement to increased ratings for the left thigh muscle 
disability (rated 40 percent) and the left knee disability 
(rated 30 percent).  Also on February 16, 1999, the RO sent 
the veteran a statement of the case on an issue of 
entitlement to an earlier effective date for a TDIU rating.

On May 25, 1999, the veteran's representative submitted, to 
the RO, a Statement in Support of Claim (VA Form 21-4138) 
which was written by the veteran and dated May 20, 1999.  The 
veteran's May 1999 statement is clearly a withdrawal of his 
appeal as to the TDIU effective date issue, and was treated 
as such by the RO (see RO's August 1999 letter to the 
veteran).  

However, from the contents of the veteran's May 1999 
statement, and the circumstances of its placement in the 
claims folder, it is unclear to the Board whether he also 
intended it as a withdrawal of his appeal for increased 
ratings for the left thigh muscle disability and the left 
knee disability.  See 38 C.F.R. § 20.204 (1999).  This matter 
should be clarified by the RO.

Accordingly, the case is remanded for the following action:

The RO should contact the veteran and 
clarify whether he has withdrawn his 
appeals for increased ratings for the 
left thigh muscle disability and the left 
knee disability.  If he has, the appeal 
should be terminated by the RO.  If he 
has not, the case should be returned to 
the Board, in accordance with appellate 
procedures.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





